Case: 21-40120     Document: 00516341625         Page: 1     Date Filed: 06/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 21-40120                            June 2, 2022
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   John David Kennemer,

                                                           Plaintiff—Appellant,

                                       versus

   Kristi L. Pittman, Warden; Chibuike Onwuka, Major; James
   I. Laws, Lieutenant; Linda Hone, Ramsey Unit Grievance Investigator;
   Jeffrey Alford, Kitchen Manager III; George Flores, Kitchen
   Manager III,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:20-CV-123


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          John David Kennemer, former Texas prisoner # 2197180, filed a pro
   se complaint raising claims under 42 U.S.C. § 1983 and the Americans with


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40120      Document: 00516341625           Page: 2    Date Filed: 06/02/2022




                                     No. 21-40120


   Disabilities Act against three employees of the Texas Department of
   Criminal Justice (TDCJ). He later filed an amended complaint naming three
   additional TDCJ employees. The district court granted summary judgment
   in favor of the defendants and dismissed Kennemer’s claims because he
   failed to exhaust available administrative remedies. Kennemer argues that
   this grant of summary judgment was erroneous and premature.
          With respect to timing, Kennemer maintains that the district court
   should have provided him an opportunity to respond to a supplemental
   defense filing and to obtain testimony from defendant Linda Hone. Our
   review is for an abuse of discretion. See Prospect Cap. Corp. v. Mut. of Omaha
   Bank, 819 F.3d 754, 757 (5th Cir. 2016); In re Stone, 986 F.2d 898, 902 (5th
   Cir. 1993). Kennemer does not explain what new facts he expected to learn
   from Hone or how they would have influenced the disposition of the
   summary judgment motion. Nor does he demonstrate prejudice based on the
   inability to submit further briefing. He thus fails to show that the district
   court erred by deciding the summary judgment motion prematurely. See
   Prospect Cap. Corp., 819 F.3d at 757; In re Stone, 986 F.2d at 902.
          Kennemer also fails to show that the district court erred in granting
   summary judgment because he failed to exhaust administrative remedies. See
   Dillon v. Rogers, 596 F.3d 260, 266 (5th Cir. 2010). This court takes a strict
   approach to the exhaustion requirement, holding that prisoners must exhaust
   available remedies properly. Wilson v. Epps, 776 F.3d 296, 299-300 (5th Cir.
   2015). The competent summary judgment evidence shows that Kennemer
   did not exhaust his administrative remedies, and his contention that the
   prison grievance process was unavailable to him finds no arguable basis in the
   record. See Wilson, 776 F.3d at 299-300; Duffie v. United States, 600 F.3d
   362, 371 (5th Cir. 2010); Dillon, 596 F.3d at 266. Kennemer also suggests
   that summary judgment was improper because he has shown that there is
   merit to his substantive claims alleging violations of his constitutional rights.



                                          2
Case: 21-40120     Document: 00516341625           Page: 3   Date Filed: 06/02/2022




                                    No. 21-40120


   However, district courts “have no discretion to excuse a prisoner’s failure to
   properly exhaust the prison grievance process before filing their complaint.”
   Gonzalez v. Seal, 702 F.3d 785, 788 (5th Cir. 2012).
          Accordingly, the district court’s judgment is AFFIRMED.
   Kennemer’s motion for the appointment of counsel is DENIED, and his
   motion for a decision on the briefs is DENIED.




                                         3